Exhibit 10.30

MANUFACTURING AGREEMENT

This Manufacturing Agreement (the “Agreement”) is entered into as of August 31,
2007, by and between RF Monolithics, Inc., a corporation duly organized under
the laws of the State of Delaware, having its principal place of business at
4347 Sigma Road, Dallas, TX, 75244, U.S.A. (hereinafter referred to as
“Company”) and Tai-Saw Technology Co., Ltd. a corporation duly organized and
existing under the laws of the Taiwan with its principal place of business at
No. 3, Industrial 2nd Rd., Ping-Chen Industrial District, Taoyuan, 324, Taiwan,
R.O.C. (hereinafter referred to as “Contractor”). This Agreement covers the
period of time between August 31, 2007 and, November 1, 2009.

RECITALS

WHEREAS, Company desires to enter into an agreement with Contractor for certain
manufacturing and production services for Products (defined below), whereby
Contractor will Manufacture (as defined below) for Company certain Products at
the Factory (as defined below) in accordance with the Specifications and
instructions of Company; and

WHEREAS, Contractor is willing to Manufacture the Products for Company and
provide such services under the terms and conditions set forth below.

NOW THEREFORE, in consideration of the premises and mutual promises, covenants
and agreements hereinafter set forth, the parties hereto agree as follows:

1. General Definitions. The terms set forth below in this Section 1 shall have
the meanings ascribed to them below, or is ascribed in the paragraph referenced:

Affiliate: with respect to any Person, shall mean any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.

Annual Review Process: shall mean the process conducted by Company and
Contractor to review commitments for the coming year concerning Product pricing,
production levels, quality and service levels. This process normally occurs
during Company’s first fiscal quarter (the three months ended November 30), to
review the previous year’s performance.

Approved Vendor: see paragraph 2.4

Approved Vendor List: see paragraph 2.4

Assembly Outs: the number of units of a specified Product, which pass from the
last operation of the assembly process, as set forth in the Control Plan or any
similar Schedules that are amended to this Agreement. If the parties agree to
add any additional

 

   Page 1 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

inspection or testing operations to the assembly flow at any time, whether
addressed in this Agreement or not, any defective units of the specified Product
found at these additional steps will also be deducted in the determination of
Assembly Outs.

Assembly Yield (AY): the ratio, expressed as a percentage, of the number of
Assembly Outs to the number of Units of a specified Product started in the
assembly flow (typically at Die mount or Wafer Sawing).

AY = AO/AS

Where:

 

  “AY” is the Assembly Yield;

 

  “AS” is the number of products started in the assembly flow;

 

  “AO” is the number of Assembly Outs;

Best Efforts: a party’s efforts in accordance with reasonable commercial
practice and/or consistent with its past practice.

Consignment: property, including but not limited to equipment, Die and
Materials, that is owned by the Company that is used by the Contractor to
fulfill the purposes of this Agreement.

Control Plan: A representation of Contractor’s process flow, process parameters
and controls, and action responses to out of control situations associated with
each Generic Product Family or for SAW Die produced by Contractor to support
Product Manufacture for Company. Company shall approve Contractor’s Control
Plans and such Control Plans shall be consistently maintained by Contractor as
long as Contractor Manufactures Product and Die for Company.

Defective Unit: Products returned from Company’s customers that do not meet
specification due to assembly processing problems. Reference paragraph 2.8

Die: the individual unpackaged SAW devices, inductors, or custom integrated
circuit devices, either in diced or wafer form.

Electrical Test: a verification of the electrical functions of Products.

Engineering Change Procedure: Company’s documented and controlled procedure for
making revisions to drawings, process procedures, test specifications and other
official documents used to Manufacture Product.

FCA: Free Carrier as defined in Incoterms 2000 as published by the International
Chamber of Commerce.

Factory: the Contractor’s manufacturing facility for Products located at either
Taoyuan, Taiwan, or Wuxi, China.

 

   Page 2 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

Final Electrical Test: the last Electrical Test defined in the test flow to
determine the electrical performance of a specific unit of Product to
Specifications as specified in Contractor’s Control Plans approved by Company.

Fine Leak and Gross Leak Test: a test to determine the hermeticity of a specific
unit of Product to Specifications as specified in Contractor’s Control Plans
approved by Company.

Finished Goods: any Product that is 100% complete, inspected, tested, and either
stored in Contractor’s warehouse facilities, or packed in a shipping container
awaiting shipment.

Finishing Materials: shipping tubes, tape-and-reel, labels, tickets and shipping
cartons used to ship Finished Goods per Company Specifications

Generic Product Family: all Products assembled by the same process and test
sequence as governed by Contractor’s Control Plan for the Generic Product
Family, (typically referred to as “Product Family” in this Agreement).

Improvements: shall mean any invention, information, development, technology or
modification, of any nature or form, and any part or combination of parts, or
method of using or manufacturing such part or combination of parts, developed
during the term of this Agreement by either Company or Contractor, which would
improve a Product, including, without limitation, any development that use of
which affects the Product in any of the following ways:

 

  •  

Reduces Product costs;

 

  •  

Improves Product performance;

 

  •  

Improves handling, yields or productivity in the manufacturing process;

 

  •  

Broadens Product applicability;

 

  •  

Increases Product marketability, or

 

  •  

Improves Product appearance.

Manufacture: the complete process of assembly and test of the Products into
Finished Goods, using one or more Piece Parts such as Die or Packages, as
required under this Agreement.

Manufacturing Data: all data prepared in connection with the performance of
services under this Agreement, including, but not limited to, any reports,
drawings, sketches, formulas, designs, analyses, graphs, notes, memoranda and
notebooks.

Manufacture Defect: any defect that is attributable to the Manufacture of a
Product by Contractor under this Agreement.

 

   Page 3 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

Materials: all raw materials, Finishing Materials and Die/wafers required by
Contractor to Manufacture the Products.

New Products: new items or variations of current Products that the Company and
the Contractor have agreed in writing to be covered by this Agreement.

Opens: units of Product that have undergone electrical performance testing and
have been found to have no response and infinite AC and/or DC resistance.

Order: purchase order issued by the Company.

Other Support Services: see Section 4.

Overall Yield (OY): the ratio, expressed as a percentage, of the number of Test
Outs to the number of units of a specific Product started in the assembly flow
(typically at die mount or wafer sawing).

OY = TO/AS

Where:

 

  “OY” is the overall process yield;

 

  “TO” is the number of units that successfully pass all performance tests and
inspections as defined in the test flow (example, Schedule C attached), and

 

  “AS” is the number of units started into the assembly flow

Package: with reference to Manufacture of Product, a container for a designated
and specified set of Piece Parts that upon completion of Manufacture can become
a Unit of Product.

Person: any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
government or agency or subdivision thereof or any other entity.

Piece Parts: the individual components that are used to make up a Product such
as headers, packages, lids, substrates and Die. Piece Parts are Materials.

Product: the Products manufactured pursuant to this Agreement and according to
process and test flows provided from time-to-time by Company. From time-to-time
the description of Products may be amended by change requests and New Products
agreed to by Company and Contractor in accordance with paragraphs 2.2 and 2.3 of
this Agreement.

 

   Page 4 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

Production Start Up: the time of initial shipments, in accordance with a
published production plan furnished to the Contractor by the Company, of a
Generic Product Family, after qualification testing for a specific Product or a
Product Family has been successful.

Provided Equipment: any equipment, including but not limited to, manufacturing
and Electrical Test equipment, including test fixtures, supplies, Materials, and
documentation which Company provides to Contractor for use in providing services
under this Agreement and for which Company retains title of ownership.

Purchased Materials: Materials purchased and used by Contractor to fabricate Die
or Manufacture Product for Company. . Examples of Purchased Materials are
wafers, packages, and package lids.

Quality Standards: the body of information contained in Company quality
documents and procedures such as the Company’s “Workmanship and Quality
Standards” that describe Product’s fitness for sale.

Quarterly Operations Reviews: the process conducted by Company and Contractor to
review yields, cycle times, delivery performance, quality metrics and cost
reduction roadmaps. This process normally occurs within 3 weeks of the end of
the Company’s fiscal quarter (Nov. 30, Feb. 28, May 31, Aug. 31).

SAW: surface acoustic wave device.

Shipping Date: the date on which the finished Product is delivered to the
freight forwarder designated or approved by Company.

Shorts: units of Product that have undergone electrical performance testing and
that have been shown to have an AC or DC resistance, either by direct or
indirect measurement means, lower than the maximum allowed by Specifications.

Specifications: drawings, criteria, and documented specifications including but
not limited to Process Flow Chart, Test Flow Chart, test specification, bill of
materials, mount-bond diagram, process procedures, Product marking, Product
packaging and shipping specifications and materials specification. Additional
Specifications will be issued by Company in similar form as additional Products
are added to this Agreement.

Substrate: with reference to Manufacture of Product, a single, thin, flat,
cofired ceramic piece that contains a multiplicity of replicated circuit
patterns arranged in rows and columns on its two planar surfaces.

Technical Information: any information which relates to the design, structure,
functions, operation, manufacture, use, lease, sale or other disposition of
Product or of Provided Equipment, and which is owned, developed, discovered or
otherwise acquired

 

   Page 5 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

by Company at any time prior to the expiration or termination of the term of
this agreement, and which is disclosed or transferred by Company to Contractor,
or which Contractor has access to or obtains, or which becomes known to
Contractor, under or pursuant to this agreement.

Technical Data: any tangible medium embodying Technical Information, which is
owned, developed, discovered or otherwise acquired by Company at any time prior
to the expiration or termination of the term of this Agreement, including but
not limited to plans, Specifications, material lists, machine drawings, software
and instructions, whether in human or machine readable form.

Test Final Visual Inspection: a quality control visual inspection that is part
of the test flow as depicted in the Control Plan for the Generic Product Family.

Test Outs: the number of Units of a specific Product that successfully pass all
electrical and other performance tests, including Test Final Visual Inspection,
that are defined in the Control Plan for the Product Family. If any additional
inspection or testing operations are added to the test flow at any time, whether
addressed in this Agreement or not, any defective units of a specific Product
found at these additional operations will also be counted in the determination
of Test Outs.

Test Yield (TY): the ratio, expressed in percentage, of the number of units of a
specific Products meeting Specifications after Electrical Test and all further
inspections and performance tests as depicted in the Control Plan. TY = (AO – S
– O –TR – FI)/AO

Where:

 

  “TY” is the Test Yield;

 

  “AO” is the number of Assembly Outs;

 

  “S” is the number of units found to be shorted during electrical test;

 

  “O” is the number of units found to be open during electrical test;

 

  “TR” is the number of units found to be non-conforming to electrical
performance specifications during electrical testing that are defective for
reasons other than being shorted or open (no response), and

 

  “FI” is the number of units failing Test Final Visual Inspection.

Tooling and Fixturing: holding, locating or interfacing aids that are necessary
to facilitate the assembly, testing, inspection, packing and shipping of
Product. Typical Tooling and Fixturing includes, but is not limited to test
fixtures, sealing fixtures, wire bonding fixtures and Die mounting fixtures.

Unit: in reference to Product successfully completing Manufacture, a single
individual Product that is indistinguishable from any other individual Product
by virtue of it having passed all inspections and performance tests. In
reference to Product just starting into Manufacture, a Unit is an individual
segment of a Substrate, or a single Package, which can become an individual
Product upon completion of Manufacture.

 

   Page 6 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

Value Added: the price for Materials that Contractor provides and Manufacture
that Contractor performs for the Product supplied by Contractor.

Workweek: the seven (7) calendar days beginning on Monday and ending on Sunday.

 

  2. Services.

2.1 Manufacturing Services

2.1.1 General. Contractor covenants and agrees to Manufacture the Products that
Company requests it to Manufacture at the Factory utilizing Materials and
Provided Equipment the Company consigns to Contractor and/or material purchased
by Contractor, and tools, machinery, equipment, fixtures and computer systems of
Contractor. Contractor agrees that the Manufacture of Products hereunder shall
be carried out in a good and workmanlike manner in compliance with the
Specifications and instructions of Company provided to Contractor in writing
from time to time as specified herein. Contractor agrees to provide
manufacturing and production services to meet Company’s Manufacture requirements
in accordance with Section 6 of this Agreement. Changes to forecast shall not
affect Product pricing, unless mutually agreed in writing by parties hereto.
Contractor shall have available to Manufacture the Products all facilities,
employees, owned equipment, spare parts for owned equipment and Provided
Equipment, computer systems and any other items required to Manufacture the
Products. Company shall provide to Contractor all Specifications, manuals and
other relevant documentation, and any special equipment, fixtures, jigs, etc.,
(Provided Equipment) necessary to Manufacture the Products.

2.1.2 Use of Contractor Processes: Contractor may use its standard processes, so
long as they conform to the Company’s Specifications and quality requirements
and are approved in writing by the Company prior to their introduction into the
manufacturing process.

2.1.3 Materials: Contractor shall assemble and test Product using Materials
procured from suppliers on the Company’s Approved Vendor List or provided on a
Consignment basis from Company, and using manufacturing processes approved by
Company. During the initial period of Product prototyping, qualification and
production, Company may consign certain critical Materials to Contractor.

2.1.4 Tooling and Fixturing: Company may provide sufficient quantities of
Company developed Tooling and Fixturing necessary to Manufacture a limited
quantity of Product and provide insight to Contractor regarding the use of
Tooling

 

   Page 7 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

and Fixturing in the Manufacture of Product. The exact quantity of each tool and
fixture necessary for Manufacture of such limited quantity of Product will be
determined through discussion between Company and Contractor. Contractor has the
responsibility to fabricate at Contractor’s sole expense, additional Tooling and
Fixturing needed to support increasing volumes of Product required by Company in
accordance with published production schedules. Contractor also has the
responsibility to maintain, at Contractor’s sole expense, any and all Tooling
and Fixturing used, whether consigned by Company or procured or fabricated by
Contractor.

2.2 Changes and Revisions

Any change to Manufacturing processes, Specifications, Tooling and Fixturing, or
outsourcing services directly affecting Products shall be approved in writing by
Company prior to implementation by Contractor.

2.2.1 Company Requested Changes: Company shall have the right at any time to
make changes in drawings, designs, Specifications, Materials, packaging,
quantities of Product under Order (except as restricted by the Table in
Section 7), time and place of delivery and method of transportation. Company
will request changes by submitting an Engineering Change Notice using the
Company’s Change Procedure, a revised production schedule, revised shipping
information or similar document. Submission must be in writing and can be
transmitted using electronic means such as Facsimile or electronic mail.
Contractor has five (5) working days to review and reject Company requested
changes. If Contractor does not provide timely notice of rejection of any
changes, it shall be deemed to have accepted all changes not so rejected,
subject to reasonable price adjustments attributable solely to such change.
There will be no change in manufacturing and production service until accepted,
in writing, or by failure to provide timely notice of rejection, by the
Contractor. If any such changes cause an increase or decrease in the cost or the
time required for performance of the order, Contractor shall notify Company in
writing (stating the amount of the increase or decrease), within five
(5) working days, after receipt of such notice. If such notice concerning an
adjustment to cost or time required for performance is timely given, an
equitable adjustment shall be made. Contractor agrees to proceed with the
performance of this Agreement and in accordance with the accepted production
schedule with regard to Product not affected by the request for change.

2.2.2 Specification Change Procedure: Changes to Specifications by Company will
be made according to Company’s Engineering Change Procedure (RFM Procedure
000-0101-001) (the “Change Procedure”). Contractor will be notified of the
revision to Specifications by transmission of a revised Specification document
by Facsimile or electronic mail. The Contractor must provide acknowledgement of
receipt of the revised Specification document by Facsimile or electronic mail
within 3 working days after receipt. Simultaneously, Contractor must inform
Company if Contractor cannot implement the revision as required. If Contractor

 

   Page 8 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

does not provide timely notice of its inability to implement the required
revisions, it shall be deemed to have agreed to such revisions, subject to
reasonable price adjustments attributable solely to such change.

2.2.3 Contractor Requested Specification Changes: If Contractor proposes to
change the Specifications with respect to any Product, it shall provide the
Company written notice thereof and shall implement such changes only upon
written consent from the Company. In no event shall the Contractor ship other
than strictly in accordance with the Specifications or amendments thereto, which
the Company has approved in writing. Company will not unduly withhold approval
of requested changes, but Contractor recognizes that approval for Contractor
requested changes to Specifications may require significant investigation and
possibly interactions with Customers, all of which may take considerable time to
accomplish. Company will endeavor to keep Contractor informed regarding the
status of requested changes.

2.3 New Products

Company may from time to time request Contractor to Manufacture, and perform
prototype and pilot testing for any future versions of a Product developed after
the date of this Agreement by Company (each a “New Product”). Such request shall
be accompanied by all Specifications and other relevant documentation necessary
to manufacture the New Product. Upon receipt of such information, Contractor
shall provide to Company the price to perform prototype and pilot assembly and
test for such New Product and the estimated time schedule required to implement
the Manufacture of the New Product. Contractor shall not be obligated to
Manufacture or perform any services hereunder with respect to such price and
time schedule for implementation until Contractor and Company agree to such
price and time schedule and this Agreement is amended to reflect such agreement.

2.4 Approved Vendor List

With respect to each component part comprising Materials, Company shall maintain
and provide to Contractor a list of suppliers approved by Company to supply such
part (the “Approved Vendor List”). Company may remove any supplier from or add
any supplier to the Approved Vendor List with respect to any component part
comprising Materials by giving notice thereof to Contractor. A supplier or
vendor not on the Approved Vendor List shall not provide material or services
for the Manufacture of the Product without the Company’s written authorization.
Contractor may request removal or addition of a supplier to Approved Vendor
List.

Copies of Company pricing agreements shall be supplied to Contractor for
Purchased Materials unless prohibited by agreement with the vendor or applicable
law. Company will request Approved Vendors to offer Contractor the same pricing
and payment terms as provided to Company for Purchased Materials

 

   Page 9 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

2.5 Yields

Both parties understand and agree that production yields are a primary driver
for Manufacturing cost effectiveness. Contractor or Company (for a limited
transition time) shall provide Die, which are consistent with Specifications
established by Company, in sufficient quantity to meet Manufacturing
requirements.

Incoming test and inspection by Contractor will be in place to ensure the Die,
packages and assembly Materials conform to Specifications as they are introduced
to the Contractor’s assembly Factory.

2.5.1 Yield: All fabrication, assembly and test yield for all Product and Die
shall be the responsibility of Contractor.

2.5.2 Failure Analysis Due to Yield Loss: Should Company encounter unacceptable
yield loss at Final Lot Acceptance Testing, Company may request that Contractor
institute containment actions to reduce the unacceptable yield loss at Final Lot
Acceptance Testing and perform a test, a series of tests, or take other
appropriate actions to determine the root cause of the unacceptable yield loss,
and to institute corrective actions to prevent further occurrences of
unacceptable yield loss at Final Lot Acceptance Testing. All such containment
actions, tests performed and corrective actions will be paid for by Contractor.
However if it is determined that the unacceptable yield loss at Final Lot
acceptance Testing is directly attributable to the actions of the Company,
Contractor may request reimbursement from Company.

2.6 Annual Review Process

Company and Contractor shall meet annually to review performance under this
Agreement (Annual Review Process). Such review shall include, but not be limited
to, review of Contractor’s performance to Company’s Specifications and quality
and service standards, review of Product pricing, and actual and potential cost
reductions which would impact prices charged to Company for Manufacture of
Product.

2.7 Quarterly Operations Review Process

Company and Contractor shall conduct Quarterly Operations Reviews. Such meetings
shall include, but not be limited to, review of Contractor’s Product, cycle
times, delivery performance, quality metrics and cost reduction roadmaps. The
meeting may be scheduled to combine with other reviews, such as the annual
review, or may be held via conference telephone call or video conference.
Production yield improvement and cost reduction goals will be established and
progress toward these goals will be reviewed quarterly.

 

   Page 10 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

2.8 Return Services

2.8.1 Contact With Third Parties: Company will be the recognized source for the
Product and will be the sole contact for third parties with Product problems
related to Company’s customers. Company will issue all warranties to third
parties for the Product, but will be entitled to exercise its rights under
paragraph 2.8.2 against Contractor as to any defects specified therein.

2.8.2 Authorization for Returns: Product returns from third parties will be
authorized by Company in accordance with Company’s written procedures. Company
will perform the initial failure analysis on the units. Those units indicating a
defect due to assembly processing (Defective Unit) will be transmitted to
Contractor for confirmation of failure analysis at Contractor’s expense and
corrective action by the Contractor. Contractor’s sole responsibility and
liability as a result of any such defect shall be to provide compensation to
Company for the amount charged to Company for each Defective Unit. If the defect
is not confirmed by Contractor to be caused by Manufacturing or Materials,
Company must reimburse Contractor for reasonable failure analysis and shipping
costs related to the Defective Unit.

 

  3. Training

Company shall provide training, if necessary, regarding Products to ensure that
processes, procedures and equipment used to build New Products are understood by
Contractor, and that New Products Manufactured by Contractor can pass Company’s
qualification testing or other evaluation prior to Production Start Up. The
decision as to the necessity of the training will be made jointly by Company and
Contractor, and if both parties agree that training is needed, both parties will
agree in writing on compensation amounts and payment terms for the training
prior to initiation of the training.

3.1 Location of Training: Training may be done at either Company’s facility,
Contractor’s facility, or at a mutually agreed to location.

3.2 Technical Assistance: Contractor may, either orally or in writing, request
technical assistance from Company at any time. Such assistance can be in the
form of telephone, e-mail, facsimile correspondence or in-person interaction at
Company’s facilities in Dallas. If Contractor requests technical assistance
outside Company’s facility, Company agrees to make available to Contractor the
consulting services of engineering, quality and manufacturing specialists
(hereinafter called “Engineers”) that it has to assist Contractor in the
Manufacture of Company’s Products. Company also agrees to dispatch Engineers
outside Company’s facility to provide requested assistance to Contractor in a
timely fashion. Should Contractor request technical assistance from Company
outside Company’s facility, both parties will agree in writing on compensation
amounts and payment terms for the technical assistance prior to initiation of
the technical assistance.

 

   Page 11 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

  4. Other Support Services.

From time-to-time during the term of this Agreement, Company may request
Contractor to perform Other Support. In connection with the performance of any
Other Support Services, Company shall specify the services that Company desires
Contractor to perform. Contractor shall notify the Company within five
(5) working days of their intent to provide the requested service. If Contractor
intends to provide the requested service, Contractor shall furnish Company the
estimated time schedule to implement or complete the services and the estimated
cost to the Company. All prices and scheduled delivery quantities and times will
be detailed in a Purchase Order issued by the Company to the Contractor.

 

  5. Data.

Contractor will periodically supply the Company with reasonably requested data
including, but not limited to inventories and production status. The frequency
and format of the reporting will be agreed upon by the Company and Contractor.
Contractor will input required inventory data into Company’s manufacturing
software system.

 

  6. Orders.

Company shall provide Contractor with an Order for Manufacture of Product.
Subject to such limitations as are imposed by paragraph 7.1 regarding Factory
capacity, Contractor agrees to acknowledge Company’s Order within three
(3) business days from receipt by e-mail or other electronic means, or notify
Company that it needs a longer period of time to accept Company’s Order. The
Order shall come into force and effect from the date of Contractor’s
acknowledgement of Company’s Order. Contractor, as well as Company, shall be
bound by all terms and conditions set forth in the Order consistent with the
terms and conditions herein agreed upon. The Order will specify the Product, its
quantities and Shipping Dates. In the event of any disagreement between the
Order and the Agreement, the terms of the Agreement shall prevail.

6.1 Production and Shipping Dates: The Order shall stipulate a lead time
reasonably acceptable to Contractor. Contractor agrees to allocate sufficient
Manufacturing capacity for the Manufacture of Products to meet Company’s
production and Shipping Dates. If applicable, Company agrees to supply Materials
a minimum of one day prior to the associated starts at the Contractor.

 

  7. Forecast.

7.1 Forecasts: Company shall endeavor to provide monthly a three (3) month
rolling forecast and Quarterly a twelve (12) month forecast of Products to be
manufactured by Contractor under this Agreement. Contractor shall acknowledge in
writing acceptance of Company’s three (3) month forecast or provide notice to
Company of limited Factory capacity within five (5) working days after receipt
of the three (3) month forecast.

 

   Page 12 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

7.2 Changes to Forecast: The following Table shows the purpose of the various
Orders and forecasts, as well as the allowable variations of the forecasts and
the responsibilities of the Parties in providing these documents. Further, it
indicates the magnitude of the allowable changes that Company can make to the
Forecasts.

 

Schedules

  

Purpose of Schedule

  

Variations

Purchase Order   

Authorizes Shipment (Contractor), Receiving (Company),

Invoicing (Contractor) and Payment (Company)

   Only by changes, in writing, from Company Three Months Forecast    Provided
for Material and labor planning.    Volume for first month is firm, but line
items may change. Second month may change from previous forecast no more than ±
25%. Third month may change from previous forecast no more than ± 50%. Twelve
Month Forecast    Provided for space, equipment and labor planning.    For
planning purposes only.

7.3 Risk Sharing: Recognizing that lead times for acquiring materials to
Manufacture forecasted Product may from time-to-time extend beyond the planning
horizon of the forecast that Company provides, and that customer demand may
fluctuate in such a fashion as to cause excess material inventory being held by
Contractor for more than six (6) months, and recognizing that Taiwanese
accounting regulations and/or practices require that inventory that is idle for
more than six (6) months be written off, Company will, at its own option, elect
to reimburse Contractor for fifty percent (50%) of the value of such excess
inventory, or to place Orders to Contractor to build finished goods to consume
such excess material.

7.3.1 Determination of Excess Inventory: Excess inventory shall be determined by
comparing the amount of Materials that should have been consumed by Company
Orders to build product in the six-month period following the submission of a
three (3) month rolling forecast for Product(s), to the amount of Material
remaining at the end of this six-month period. The amount of Material that
should have been consumed by Company

 

   Page 13 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

Order(s) within this six-month period shall be calculated by adding normal
Contractor yield losses and normal Contractor line shrinkage to the Company
forecast. Company shall not be obligated to share risk in the case where
Contractor purchased amounts of Material to obtain price breaks, preferential
treatment, etc., that were over and above the amount of Material that would have
been required to Manufacture Product to comply with the Company forecast, plus
normal Contractor yield losses and line shrinkage.

7.3.2 Company Reimbursement For Excess Inventory: In the case where Company
elects to reimburse Contractor for the value of the excess inventory, Contractor
will perform a physical inventory of the excess material, sequester the excess
material in such a manner as to preserve its quality and integrity, prepare an
accounting of the excess material indicating its type, quantity and value, and
submit that accounting to Company in writing through normally acceptable methods
of physical or electronic transmission. Company has 5 business days to review
and accept Contractor’s excess inventory accounting document. Company will then
reimburse Contractor for fifty percent (50%) of the value of the excess
inventory within 30 days after acceptance of Contractor’s accounting document.

For the next six months, Contractor will verify that no demand (either
Contractor’s for Company’s) exists for the sequestered excess inventory, and
will so notify Company monthly in writing by suitable physical or electronic
means of transmission. Contractor has the option of using the excess inventory
to fulfill its own Product demand, and will use its best efforts to consume the
excess inventory. If no demand occurs during this six-month period, Contractor
will take steps to dispose of the excess inventory, and fifty percent (50%) of
the proceeds from this disposition will be reimbursed to Company.

If either Contractor or Company demand for the excess inventory does occur
during this six-month period, then Contractor will notify Company in writing of
its desire to consume all or a portion of the excess inventory to fulfill that
demand, and will reimburse Company for the funds it provided to Contractor for
risk sharing, based on fifty percent (50%) of the amount of excess material
consumed and the unit price paid for the material.

7.3.3 Company Election to Manufacture Product from Excess Inventory: In the case
where Company elects to have Contractor Manufacture finished goods from the
excess inventory, Company will issue Order(s) to Contractor specifying the exact
Products, quantities and requested completion dates for Products to be made
using the excess inventory. The provisions of paragraph 7.1 of this Agreement
will then apply.

 

8. NOT USED

 

  9. Deliveries

9.1 Notification of Late Delivery: Contractor will Manufacture the Products as
required by this Agreement and each Order. In the event that Contractor cannot
deliver the Products by the Shipping Date, Contractor will notify Company, a
minimum of one Workweek prior to the Shipping Date.

 

   Page 14 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

9.2 Delivery Point: Once Manufacture of the Products has been completed,
Contractor shall be responsible for delivering the Finished Goods FCA, (as
defined in Incoterms (2000) published by the International Chamber of Commerce)
and to a freight forwarder specified by Company in its Order, or otherwise
approved by Company. “Delivery Point” as used in this Agreement shall mean the
specific time and location that the Product is delivered to the shipper
specified on the Order.

9.3 Time of Essence: Contractor acknowledges and agrees that time is of the
essence and delivery performance is crucial in Company’s evaluation of
Contractor’s performance. No partial shipments are allowed unless expressly
authorized in advance and in writing by the Company, on a case-by-case basis.
Late deliveries will be a subject of the Quarterly Review Process and may be
subject to compensation discussions.

9.4 Risk of Loss: Company will insure Company consigned Materials against any
risk of loss during transit to and from Contractor and while located in
Contractor’s facility. Company will insure against risk of loss of any Provided
Equipment that is not shown in one or more of the Schedules attached to this
Agreement during transit to and from and while located in Contractor’s facility.

9.5 Delivery of Materials: Company will properly pack all Materials provided by
Company to facilitate safe transport to Contractor.

 

  10. Price and Payment

10.1 Price and Payment of Manufacturing Services: During the term of this
Agreement, Company shall pay for the services provided by Contractor under
Section 2 hereof for the Manufacture of Products in accordance with the Orders
issued by Company to Contractor. Pricing and invoicing for all Products and
Services shall be denominated in United States currency, and shall be F.O.B.
Taiwan.

10.2 Invoice Amount Determination: Invoice pricing will be determined by the
unit price of Products as specified on the Purchase Order multiplied by the
actual quantity of Product delivered to satisfy such Purchase Order.

10.3 Invoices and Payment

10.3.1 Invoices: With each shipment, Contractor will send Company an invoice for
all services provided by Contractor under Section 2 hereof for Products
Manufactured by Contractor and delivered to the Delivery Point. Company shall
pay Contractor the amount invoiced within thirty (30) days following the
issuance of such invoice.

 

   Page 15 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

10.3.2 Payment for Other Support Services: Payment for Training shall be
invoiced in accordance with Section 3 of this Agreement. Payment for Other
Support Services described in Section 4 of this Agreement or technical support,
described in Section 3.3 of this Agreement will be according to paragraph 10.1
herein. Payment for Other Support Services associated with New Products will be
invoiced separately according to negotiated parameters as described in paragraph
2.3 and reflected in the Orders issued by the Company for New Products.

10.4 General Payment Terms: All payments due hereunder shall be paid in United
States of America dollars by wire transfer, and all bank fees for such wire
transfers shall be paid by the Company.

 

  11. Inspection and Access by Company

11.1 Inspection: Contractor hereby agrees to allow Company’s personnel access at
any time to the Factory, or other facilities at which the Products are being
Manufactured, during regular business hours in order for Company’s personnel to
ascertain compliance on the part of Contractor with the terms and conditions of
this Agreement and Specifications provided by Company in connection with the
process of Manufacture. Contractor shall provide competent personnel in the
Factory to perform inventories of Materials, WIP Inventory and Finished Goods
located at the Factory, and to otherwise support inspections by Company.

11.2 Acceptance: All shipments of Finished Goods are subject to Company’s
workmanship inspection, Electrical Test procedures and quality audit upon
receipt of Finished Goods in accordance with Company’s Quality Standards.
Acceptance of Products in no event constitutes a waiver of any of Company’s
rights or remedies arising from or related to warranty requirements (including
those set forth in paragraph 14.5), nonconforming Products, or any other breach
of this Agreement.

 

  12. Rejection

12.1 Manner of Rejection: Company may reject any Product manufactured by the
Contractor if such Product fails to meet the Specifications or contains a
Manufacture Defect when inspected by the Company. The Company shall notify the
Contractor within five (5) days of receipt of the Product if the Product is
rejected. The Company may, at its option, (i) return the Product to the
Contractor for rework, (ii) rework the Product, and charge any labor cost, not
to exceed Contractor’s Value Added, to the Contractor, or (iii) scrap the
Product if it cannot be reworked. If the Product is scrapped, the Contractor
will reimburse the Company for the amount charged to Company for the Product so
scrapped.

 

   Page 16 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

12.2 Restrictions on Disposal of Rejected Products: Contractor may not, under
any circumstances or for any reason, sell or offer for sale any Products
rejected hereby, without the express written consent of Company.

 

  13. Representations, Warranties and Covenants of Company

The Company represents and warrants to Contractor, and covenants as follows:

13.1 Corporate Status and Good Standing: Company is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation with full corporate power and authority under its
articles of incorporation and bylaws to own and lease its properties and to
conduct its business as the same exists. Company is duly qualified to do
business as a foreign corporation in all states or jurisdictions in which the
nature of its business requires such qualification, except where the failure to
be so qualified would not have an adverse effect on such party.

13.2 Authorization: Company has full corporate power and authority under its
articles of incorporation and bylaws, and its managers and members have taken
all necessary action to authorize it to execute and deliver this Agreement and
the exhibits and schedules hereto, to consummate the transactions contemplated
herein and to take all actions required to be taken by it pursuant to the
provisions hereof, and each of this Agreement and the exhibits hereto
constitutes the valid and binding obligations of Company, enforceable in
accordance with its terms, except as enforceability may be limited by general
equitable principles, bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally.

13.3 Non-Contravention: Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated herein or therein, does or
will violate, conflict with, result in breach of or require notice or consent
under any law, the articles of incorporation or bylaws of Company or any
provision of any agreement or instrument to which Company is a party.

13.4 Validity: There are no pending or threatened judicial or administrative
actions, proceedings or investigations which question the validity of this
Agreement or any action taken or contemplated by Company or in connection with
this Agreement.

 

  14. Representations and Warranties of Contractor

Contractor represents and warrants to Company the following:

14.1 Corporate Status and Good Standing: Contractor is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, with full corporate power and authority under its
certificate

 

   Page 17 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

or articles of organization and regulations to own and lease its properties and
to conduct its business as the same exists. Contractor is duly qualified to do
business as a foreign corporation in all states or jurisdictions in which the
nature of its business requires such qualification, except where the failure to
be so qualified would not have an adverse effect on such party.

14.2 Authorization: Contractor has full corporate power and authority under its
certificate or articles of organization and regulations, and its board of
directors and stockholders have taken all necessary action to authorize it to
execute and deliver this Agreement and the exhibits and schedules hereto, to
consummate the transactions contemplated herein and to take all actions required
to be taken by it pursuant to the provisions hereof or thereof, and each of this
Agreement and exhibits hereto constitutes the valid and binding obligation of
Contractor, enforceable in accordance with its terms, except as enforceability
may be limited by general equitable principles, bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.

14.3 Non-Contravention: Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated herein or therein, does or
will violate, conflict with or result in breach of, or require notice or consent
under any law, the certificate or article or regulations of Contractor or any
provision of any agreement or instrument to which Contractor is a party.

14.4 Validity: There are no pending or threatened judicial or administrative
actions, proceedings or investigations which question the validity of this
Agreement or any action taken or contemplated by Contractor in connection with
this Agreement.

14.5 Warranty: Contractor warrants that (i) for a period of twelve (12) months
after the date of delivery to the Delivery Point, the Products will not contain
any Manufacture Defect, and (ii) Contractor has complied in all material
respects with all applicable local, foreign, domestic and other laws, rules,
regulations and requirements. THE FOREGOING WARRANTIES ARE EXCLUSIVE AND IN LIEU
OF ALL OTHER EXPRESS AND IMPLIED WARRANTIES WHATSOEVER, INCLUDING BUT NOT
LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR PARTICULAR
PURPOSE. In the event of any breach by Contractor of the warranties contained
herein, Contractor’s liability shall be limited to an amount equal to the amount
charged to Company for the units delivered pursuant to this Agreement.

Notwithstanding the foregoing, the parties recognize that Materials may be
supplied by Company for use in the Manufacture of products. Contractor makes no
warranty to Company as to the quality or functionality of the Materials supplied
by Company.

 

   Page 18 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

  15. Labor

During the term of this Agreement, Contractor agrees that it shall be solely
responsible for the payment of all wages, fringe benefits, social security,
unemployment and similar expenses and taxes in respect of Contractor’s employees
and applicable to the Manufacture of the Products and the performance of any
procurement services and support services contemplated under this Agreement. As
required by any applicable law, Contractor warrants and agrees that it has
produced and shall maintain in effect full statutory coverage for workers’
compensation, employers’ liability and disability insurance for all of its
employees. Contractor further agrees and warrants that it has and shall comply
with all applicable Taiwan national and local labor laws and other applicable
wage and hour and other labor laws, including without limitation, all child
labor, minimum wage, overtime and safety related laws.

 

  16. Ownership of Materials, Provided Equipment and Supplies

16.1 Ownership: Contractor understands and acknowledges that it shall under no
circumstances be considered to have any ownership or proprietary interest in
Provided Equipment during the term of the Agreement or until after Contractor
obtains a bill of sale from Company for Provided Equipment. Contractor agrees to
segregate Provided Equipment on its company books, and label each piece of
Provided Equipment to conspicuously indicate Company’s ownership. Contractor
agrees that it will not mortgage, pledge, assign or borrow against such Provided
Equipment during the term of this agreement or until after Contractor obtains a
bill of sale from Company for Provided Equipment.

16.2 Storage/Use: Contractor shall: (a) take delivery, store and use at the
Factory the Provided Equipment using the same degree of care as Contractor
exercises in respect of its own similar property; and (b) inform Company of the
exact location of the Provided Equipment, if it is located outside the
Contractor’s principal manufacturing or storage facilities, as well as the
location of all Finished Goods and WIP Inventory stored outside of Contractor’s
principal manufacturing and storage facilities. Contractor agrees to comply with
Company’s reasonable instructions as to the performance of any preventive
maintenance on any Provided Equipment. Said preventative maintenance shall be at
Contractor’s sole expense. All repairs will be the responsibility of Contractor.

 

  17. Indemnification

17.1 Contractor’s Indemnification: Contractor shall indemnify Company and its
Affiliates (including their officers, directors, employees and agents) against,
and hold harmless from and against, any and all claims, actions, causes of
action, arbitrations, proceedings, losses, damages, liabilities, judgments and
expenses (including without limitation, reasonable attorneys’ fees)
(“Indemnified Amounts”) incurred by Company or any of its Affiliates as a result
of (i) any material error, inaccuracy, breach or misrepresentation in any of the
representations and warranties made by Contractor in this Agreement; (ii) any
claim or allegation that Contractor or any of its contractors,

 

   Page 19 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

representatives and agents, have not fully discharged all obligations under
labor laws as set forth in Section 15; (iii) any dispute with a subcontractor,
employee, independent contractor, manufacturer, agent or supplier; (iv) the
operation by Contractor of the Factory during the term of this Agreement;; and
(v) any Manufacture Defect. Company shall be entitled to recover its reasonable
and necessary attorneys’ fees and litigation expenses incurred in connection
with successful enforcement of its rights under this paragraph 17.1. Any
liability under this paragraph 17.1 of the Contractor shall be limited in the
aggregate to a maximum amount equal to (i) with respect to claims based on a
Manufacture Defect, the price paid by Company to Contractor for the Finished
Goods (Value Added) subject to such claim and (ii) with respect to claims based
on the performance of any services hereunder (as covered in Section 4), the
price paid by Company for such services.

17.2 Company’s Indemnification: Company shall indemnify Contractor and its
Affiliates (including their officers, directors, employees and agents) against,
and hold harmless from and against, any and all Indemnified Amounts incurred by
Contractor or any of its Affiliates as a result of; (i) any material error,
inaccuracy, breach or misrepresentation in any of the representations and
warranties made by Company in this Agreement; (ii) any dispute with a
subcontractor, employee, independent contractor, agent or supplier (including
Approved Vendors) related in any way to this Agreement; and (iii) any of the
Products and its design (other than a Manufacture Defect). Contractor shall be
entitled to recover its reasonable and necessary attorneys’ fees and litigation
expenses incurred in connection with successful enforcement of its rights under
this Section 17.2.

17.3 Limitation On Claims: In no event shall either party be liable to the other
on any claims arising under or related to this Agreement for consequential,
exemplary or punitive damages.

 

  18. Termination

18.1 Early Termination: Subject to paragraph 18.3, this Agreement may be
terminated as follows:

18.1.1 Material Breach: Either party may terminate this Agreement by giving
notice in writing to the other party in the event the other party is in material
breach of this Agreement and shall have failed to cure such breach within ninety
(90) days after receipt of written notice thereof from the first party.

18.1.2 Bankruptcy: Either party may terminate this Agreement at any time by
giving notice in writing to the other party, which shall be effective upon
dispatch, should the other party file a petition at any time as to its
bankruptcy, be declared bankrupt, become insolvent, make an assignment for the
benefit of creditors, go into liquidation or receivership or otherwise lose
control of its business. In the case of any such proceeding that is involuntary,
the right to terminate shall arise only if the other party fails to have such
proceeding terminated within sixty (60) days after it is filed.

 

   Page 20 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

18.1.3 Termination Without Cause – Company: Company may terminate this Agreement
without cause upon 360 days prior written notice to Contractor.

18.1.4 Termination without Cause – Contractor: Contractor may terminate this
Agreement without cause upon 360 days prior written notice to Company.

18.1.5 Change In Control: Company may terminate, if the Contractor at any time
has a change in control. For purposes of this paragraph 18.1.5, a “change in
control” shall be deemed to have occurred at such time ownership of not less
than 50% of the equity securities of Contractor undergo a change in ownership
during the term of this Agreement, excluding from such calculation transfers
that do not change the Person in ultimate control of Contractor.

18.2 Rights and Obligations on Termination

In the event of termination of this Agreement pursuant to any part of paragraph
18.1 above, the parties shall have the following rights and obligations:

18.2.1 No Release of Obligation: Termination of this Agreement shall not release
either party from the obligation to make payment of all amounts then due and
payable.

18.2.2 Materials Disposition: In the event of termination under paragraph
18.1.3, Company will purchase from Contractor all scheduled Finished Goods and
Materials inventory affected by termination. Contractor agrees, in the event of
termination under paragraph 18.1.3 to, (i) immediately terminate all open
purchase orders for Materials, (ii) pursue the return for refund or credit of
Materials already received but not in Manufacture, and (iii) follow all
reasonable instructions to minimize the cost of such termination to Company.

18.2.3 Return of Company Assets: In the event of termination under paragraph
18.1, Contractor shall return all of Company’s Materials, documents, Provided
Equipment and supplies via ship method requested by Company. The shipping cost
will be at the expense of the Company.

18.2.4 Warranties: Contractor’s obligation under paragraph 14.5 will still be
enforced notwithstanding termination of this Agreement.

 

   Page 21 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

  19. Remedies

In the event either party breaches in any material respect any representations,
warranties or covenants hereunder or fails to comply in any material respect
with any term or requirement of this Agreement, in addition to any other
remedies the non-breaching party shall be entitled to (a) terminate this
Agreement in accordance with paragraph 18.1.1; (b) recover any and all actual
costs, expenses and damages, (including reasonable attorneys’ fees); and/or
(c) offset any amounts due to the non-breaching party by any actual costs and
expenses incurred by the non-breaching party as a result of such breach or
failure to comply. Remedies herein shall not be exclusive but shall be
cumulative of any other remedy herein or under any other statute or law. Upon
such termination, none of the parties nor any other Person shall have any
liability or further obligation arising out of this Agreement except for any
liability resulting from its breach of this Agreement prior to termination,
except that the provisions of Sections 20, 21, 22, and paragraphs 23.1 and 23.15
shall continue to apply.

 

  20. Confidentiality

20.1 Non-Disclosure: Neither Contractor nor its Affiliates will, directly or
indirectly, disclose or provide to any other Person any non-public information
of a confidential nature concerning the business or operations of Company or its
Affiliates, including without limitation, any trade secrets or other proprietary
information of Company or its Affiliates, known or which becomes known to
Contractor or its Affiliates as a result of the transactions contemplated hereby
or Contractor’s operation of the Factory, except as is required in governmental
filings or judicial, administrative or arbitration proceedings. In the event
that Contractor or any of its Affiliate becomes legally required to disclose any
such information in any governmental filings or judicial, administrative or
arbitration proceedings, Contractor shall, and shall cause any Affiliate to,
provide Company with prompt notice of such requirements so that Company may seek
a protective order or other appropriate remedy. In the event that such
protective order or other remedy is not obtained, Contractor shall, and shall
cause any Affiliate to, furnish only that portion of the information that
Contractor or its Affiliate, as the case may be, is advised by its counsel as
legally required, and such disclosure shall not result in any liability
hereunder unless such disclosure was caused by or resulted from a previous
disclosure by Contractor or any of its Affiliates that was not permitted by this
Agreement.

 

  21. Intellectual Property/Data Rights

21.1 Contractor Owned Intellectual Property: All intellectual property owned by
Contractor before October 1, 2001 shall remain the sole property of Contractor,
and any intellectual property developed solely by the Contractor during the term
of this agreement shall be the sole property of Contractor.

21.2 Company Owned Intellectual Property: All intellectual property owned by
Company before October 1, 2001 shall remain the sole property of Company, and
any intellectual property developed solely by the Company during the term of
this agreement shall be the sole property of Company.

 

   Page 22 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

21.3 Reverse Engineering: Contractor shall not alter, enhance or otherwise
modify the Technical Information or Technical Data, except as agreed by the
parties in writing. Contractor shall not disassemble, decompile or reverse
engineer any of the Technical Data or prepare derivative works of any of the
Technical Data except for use on a Product. Contractor shall not sell,
distribute, cause or allow to pass from control of Contractor to a third party,
or offer any Product or Technical Information or Technical Data of a Product,
pursuant to this Agreement, without written prior approval from the Company.

21.4 Jointly Developed Intellectual Property: All intellectual property that is
jointly developed by Contractor and Company during the term of this Agreement
shall be jointly owned (the “Joint Intellectual Property”). Contractor and
Company agree to take such actions and sign such agreements as may be necessary
to protect or perfect the other’s individual intellectual property or its joint
interest in Joint Intellectual Property and to allow the other party to exploit
the Joint Intellectual Property in a manner not inconsistent with this
Agreement.

21.5 Contractor Patent Support: Contractor agrees to execute all papers and
provide requested assistance, at Company’s request and expense, during and
subsequent to its work for Company, to enable Company or its nominees to obtain
patents, copyrights, and legal protection for Joint Intellectual Property in any
country.

21.6 Company Patent Support: Company agrees to execute all papers and provide
requested assistance, at Contractor’s request and expense, during and subsequent
to its work at Contractor, to enable Contractor or its nominees to obtain
patents, copyrights, and legal protection for Joint Intellectual Property in any
country.

21.7 Use of Manufacturing Data: Contractor agrees that RFM shall be entitled to
receive copies of and use all Manufacturing Data. RFM affirms that Manufacturing
Data that constitutes Contractor’s solely owned intellectual property shall
remain Contractor’s property, subject only to RFM’s right of use provided in the
preceding sentence.

21.8 Return of Documents, Data and Records Upon Termination: Upon termination of
this Agreement, whether by expiration, cancellation, or otherwise, Contractor
agrees to promptly deliver to a proper Company representative all data,
documents, and other records which relate to the business activities of Company,
and all other Materials and badges which are the property of Company.

21.9 License: Contractor hereby grants and agrees to grant to Company a
worldwide, non-exclusive right and license to use financial data related to
services under this agreement, Manufacturing Data, sales data, tracking data,
reports, and other information transferred to or otherwise provided to or for
Company for its business purposes. Company agrees that all right, title and
interest in such data shall remain the property of Contractor.

 

   Page 23 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

  22. Intellectual Property Infringement and Indemnification

Company shall hold Contractor harmless against any expense or loss resulting
from a claim of infringement of patents, trademarks, copyrights or other
intellectual property rights arising from compliance with Company’s designs,
Specifications or instructions and Contractor shall hold Company harmless
against any expense or loss resulting from infringement of patents, trademarks,
copyrights or other intellectual property rights arising from Contractor’s
actions not necessitated by Company’s designs, Specifications or instructions.

 

  23. General Provisions.

23.1 Expenses: Each party shall pay its own expenses, including the fees and
disbursements of its counsel in connection with the negotiation, preparation and
execution of this Agreement and the consummation of the transactions
contemplated herein, except as otherwise provided herein.

23.2 Entire Agreement: This Agreement, including all Schedules and Exhibits
hereto, constitutes the entire agreement of the parties and supersedes all
previous proposals, oral or written, and all negotiations, conversation or
discussions heretofore and between the parties with respect to the subject
matter hereof, and may not be modified, amended or terminated except by a
written instrument specifically referring to this Agreement signed by all the
parties hereto.

23.3 Waivers and Consents: All waivers and consents given hereunder shall be in
writing. No waiver by any party hereto of any breach or anticipated breach of
any provision hereof by any other party shall be deemed a waiver of any other
contemporaneous, preceding or succeeding breach or anticipated breach, whether
or not similar.

23.4 Notices: All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

 

If to Contractor, to:   Yu-Tung Huang   Tai-Saw Technology Co., Ltd.   No. 3,
Industrial 2nd Rd.   Ping-Chen Industrial District   Taoyuan, 324, Taiwan,
R.O.C.   Facsimile: (866) 3-469-7532     E-Mail: tstcom1@ms24.hinet.net

 

   Page 24 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

If to Company, to:   Jon S. Prokop   R F Monolithics   4441 Sigma Road   Dallas,
TX 75244   USA   Facsimile: (972) 404-9476   E-Mail: jprokop@rfm.com

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.

23.5 Successors and Assigns: This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
legal representatives and assigns. No third party shall have any rights
hereunder. No assignment shall release the assigning party.

23.6 Choice of Law: This Agreement is performable, in part, in Dallas County,
Texas and, in part, in Taiwan, and shall be governed by and construed in
accordance with laws of the State of Texas, U.S.A., without giving effect to any
choice or conflict of law provision or rule (whether of the State of Texas or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Texas. The United Nations Convention On
Contracts For The International Sale Of Goods shall not apply to this Agreement.

23.7 Section Headings: The Section headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

23.8 Severability: If any term or provision of this Agreement or the application
thereof to any Person or circumstance shall be deemed invalid, illegal or
unenforceable to any extent or for any reason, such provision shall be severed
from this Agreement and the remainder of this Agreement and the application
thereof shall not be affected and shall be enforceable to the fullest extent
permitted by law. A provision which is valid, legal and enforceable shall be
substituted for the severed provision.

 

   Page 25 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

23.9 Construction: The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this agreement. Any release to a paragraph, section or schedule shall mean a
paragraph, section or schedule hereof, unless the context otherwise requires.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

23.10 Force Majeure: Neither party shall be liable for loss or damage or deemed
to be in breach of this Agreement if its failure to perform its obligations
results from (i) compliance with any law, ruling, order, regulation,
requirement, or instruction of any federal, state, foreign, or municipal
government or any department or agency thereof; (ii) acts of God; or
(iii) fires, strikes, embargoes, war, or riot. The party experiencing such cause
or delay shall immediately notify the other party of the circumstances which may
prevent or significantly delay its performance hereunder and shall use its Best
Efforts to alleviate the effects of such cause or delay. Any delay resulting
from any of these causes shall extend performance accordingly or excuse
performance, in whole or in part, as may be reasonable.

23.11 Counterparts: This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

23.12 Agency: Contractor is an independent contractor. Nothing in this Agreement
shall be construed to constitute either party the agent of the other party and
neither party shall represent to any third party that it has any right or
authority to act as the agent for or otherwise to represent the other party.

23.13 Bankruptcy: If during the term of this Agreement a petition in bankruptcy
is filed by or against Contractor, or if Contractor, as a debtor, seeks or takes
the benefit of any insolvency or debtor’s relief proceeding, or if Contractor
shall file or attempt to file an assignment for the benefit of creditors, or if
Contractor shall apply to its creditors to compound its debts, then in any such
event, Company shall have the right to decline to take further deliveries
hereunder or Company may, without prejudice to any other lawful remedy,
terminate this Agreement, and in either case, Contractor shall upon demand
deliver to Company all Provided Equipment, Material, , Finished Goods, tooling,
fixturing and other property of Company in Contractor’s custody. If during the
term of this Agreement a petition in bankruptcy is filed by or against Company,
or if Company, as a debtor, seeks or takes the benefit of any insolvency or
debtor’s relief proceeding, or if Company shall file an assignment for the
benefit of creditors, or if Company applies to its creditors to compound its
debts, then in any such event, Contractor may without prejudice to any other
lawful remedy, terminate this Agreement.

 

   Page 26 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

23.14 Assignment of Obligations: Neither party may assign this Agreement without
the prior written consent of the other party; provided that Company may assign
this Agreement to any Person acquiring all or substantially all of Company’s
assets.

23.15 Export & Import Laws/Regulations: The parties shall comply with all
applicable Taiwan and International Export and Import laws and regulations in
the execution of this Agreement. Contractor shall execute such other agreements
and documents as Company requests, from time to time, in order to ensure
compliance with said laws.

23.16 Dispute Resolution

23.16.1 Negotiation: In the event of any dispute or disagreement between parties
as to the interpretation of any provision of this Agreement (or the performance
of obligations hereunder), the matter, upon written request of either party,
shall be referred to representatives of the parties for decision, each party
being represented by a senior executive officer who has no direct operational
responsibility for the matters contemplated by this Agreement. The
representatives shall promptly meet in a good faith effort to resolve the
dispute. If the representatives do not agree upon a decision within 30 calendar
days after reference of the matter to them, each of the parties shall be free to
exercise all other remedies available to it.

23.16.2 Arbitration: Any controversy, dispute or claim arising out of or
relating in any way to this Agreement or the other agreements contemplated
hereby or the transactions arising hereunder or thereunder that cannot be
resolved by negotiation pursuant to paragraph 23.16.1 above shall be settled
exclusively by binding arbitration in Hong Kong and in accordance with the
current Commercial Arbitration Rules of the International Chamber of Commerce.
The parties shall endeavor to select a mutually acceptable arbitrator
knowledgeable about issues relating to the subject matter of this contract. In
the event the parties are unable to agree upon an arbitrator, each party will
select an arbitrator and the arbitrators in turn shall select a third
arbitrator. The language of the arbitration will be in English. The fees and
expenses of the arbitrator shall be shared equally by the parties and advanced
by them from time to time as required; provided that at the conclusion of the
arbitration, the arbitrator may award costs and expenses (including the costs of
the arbitration previously advanced and the fees and expenses of attorneys,
accountants and other experts) plus interest, to the prevailing party to the
extent that in the judgment of the arbitrator it is fair to do so. No
pre-arbitration discovery shall be permitted, except that the arbitrator shall
have the power in his or her sole discretion, on application by any party, to
order pre-arbitration examination solely of those witnesses and documents that
any other party intends to introduce in its case-in-chief at the arbitration
hearing. The arbitrator shall render his or her award within 90 days of the
conclusion of the arbitration hearing. Notwithstanding anything to the contrary
provided in paragraphs 23.16.1 and 23.16.2 and without

 

   Page 27 of 28    Initials:  TST                RFM         



--------------------------------------------------------------------------------

prejudice to the above procedures, either party may apply to any court of
competent jurisdiction for temporary injunctive or other provisional judicial
relief if such action is necessary to avoid irreparable damage or to preserve
the status quo until such time as the arbitration panel is convened and
available to hear such party’s request for temporary relief. The award rendered
by the arbitrator shall be final and not subject to judicial review and judgment
thereon may be entered in any court of competent jurisdiction. Any monetary
award will be made and payable in U.S. dollars free of any tax or other
deduction.

23.17 English Controlling: For purposes of convenience, this Agreement may be
translated, but it is understood that the English version of this Agreement (and
the Schedules and Exhibits) will control for all purposes. In case of a conflict
in meaning between the two versions, the parties are responsible for performing
in accordance with the English version hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

RF MONOLITHICS, INC.     TAI-SAW TECHNOLOGY CO., LTD. Jon S. Prokop    
Jason Liu (Printed Name)     (Printed Name)

/s/ Jon S. Prokop

   

/s/ Jason Liu

(Signature)     (Signature) VP Operations     Executive Vice General Manager
(Title)     (Title) September 4, 2007     August 30, 2007 (Date)     (Date)

 

   Page 28 of 28    Initials:  TST                RFM         